                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             COLUMBIA DIVISION

SHARON ANITA MASSEY,                          )
                                              )
         Plaintiff,                           )
                                              )        NO. 1:20-cv-00030
v.                                            )
                                              )        JUDGE CAMPBELL
SOCIAL SECURITY                               )        MAGISTRATE JUDGE NEWBERN
ADMINISTRATION                                )
                                              )
         Defendant.                           )


                                          ORDER

        Pending before the Court is the Magistrate Judge’s Report and Recommendation

(Doc. No. 26) on Plaintiff’s Motion for Judgment on the Record (Doc. No. 22). In the Report

and Recommendation, the Magistrate Judge recommends that Plaintiff’s Motion for Judgment

on the Record be GRANTED, the decision of the Administrative Law Judge be VACATED,

and this case be REMANDED for further administrative proceedings consistent with the

Report and Recommendation.

        The Report and Recommendation advised the parties that any objections to the

Magistrate Judge’s findings were to be filed within fourteen days of service. (Doc. No. 26 at

18). No objections have been filed.

        The Court has reviewed the Report and Recommendation and concludes that it should

be ADOPTED and APPROVED. Accordingly, Plaintiff’s Motion for Judgment on the Record

(Doc. No. 22) is GRANTED, and this case is REMANDED for action consistent with the

recommendation of the Magistrate Judge.




     Case 1:20-cv-00030 Document 27 Filed 09/10/21 Page 1 of 2 PageID #: 629
   This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

   It is so ORDERED.



                                                  _________________________________
                                                  WILLIAM L. CAMPBELL, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                           2
Case 1:20-cv-00030 Document 27 Filed 09/10/21 Page 2 of 2 PageID #: 630
